DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2018/078475 03/08/2018 
                                                         Oath/Declaration
3.   The oath/declaration filed on 07/20/2018 is acceptable.
                                                                Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                          Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/28/2018 and 03/03/2020.
                                                      Claim Objections
6.    Claims 10-12 are objected to because of the following informalities:
       In claims 10-12, line 2, the term “the second planarization layer” should change to -- the flat layer --.
                                           Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    


7.    Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANG (U.S. Publication No. 2015/0060781 A1).
      Regarding claim 1, KANG discloses an organic light emitting diode (OLED) display panel, comprising: 
           an thin film transistor (TFT) array substrate (100, para [0040, a plurality of thin film transistor (TFTs); 
           a flat layer (185/190, para [0049]-[0050]) arranged on the TFT array substrate (100), the flat layer (185/190) comprising a first flat layer(185, para [0049]) and a second flat layer (190, para [0050]), the second flat layer (190) being arranged on the first flat layer (185), and 
           a viscosity of the first flat layer (185) being less than a viscosity of the second flat layer (190) (para [0052]); and
           an OLED display layer (210/220/230/240) arranged on the flat layer (185/190) (e.g. Fig. 1).
     Regarding a process claim 20, prior art device either anticipates or render obvious a claimed process, in its normal and usual operation, and it would necessary perform the method claim, MPEP2112.02.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 1, 13-15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over WANG (U.S. Publication No. 2018/0366672 A1) in view of KANG (U.S. Publication No. 2015/0060781 A1).
      Regarding claim 1, WANG discloses an organic light emitting diode (OLED) display panel, comprising: 
          an thin film transistor (TFT) array substrate (1); 
          a flat layer (18/19, para [0025] and [0027]) arranged on the TFT array substrate (1), the flat layer (18/19) comprising a first flat layer (passivation layer (18), see Fig. 2, passivation layer (204) corresponding to a flat layer (para 0018] in Chan et al. U.S. Publication No. 2009/0146559 A1)) and a second flat layer (19), the second layer (19) being arranged on the first flat layer (18), and

      WANG discloses the features of the claimed invention as discussed above, but does not disclose a viscosity of the first flat layer being less than a viscosity of the second flat layer.
       KANG, however, discloses a viscosity of the first flat layer (185) being less than a viscosity of the second flat layer (190) (e.g. Fig. 1 and para [0052]);
      The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the viscosity of the first flat layer being less than a viscosity of the second flat layer, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
      Regarding claims 13-15, WANG and KANG (citations to WANG unless otherwise noted) discloses wherein the OLED display layer (21/2a/25/26) comprises a first electrode layer (21), a pixel defining layer (26), an OLED light emitting layer (2a), and a second electrode layer (25) (para [0026]-[0028]), wherein the first electrode layer (21) is one of an anode and a cathode, and the second electrode layer (25) is the other one of the anode and the cathode (para [0003]).
     Regarding a process claim 20, prior art device either anticipates or render obvious a claimed process, in its normal and usual operation, and it would necessary perform the method claim, MPEP2112.02.
s 2-3 and 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over WANG and KANG in view of SASAKI (U.S. Publication No. 2018/0123082 A1).
        Regarding claim 2, WANG and KANGI disclose the features of the claimed invention as discussed above, but does not disclose wherein the viscosity of the first flat layer is less than 4 centipoise (cP).
        SASAKI, however, discloses the viscosity of the first organic insulating layer (166) may be 1mPas (equal 1cP) or greater and less than 10 mPas (equal 10cP) (Fig. 2 and para [0062]).
       The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the viscosity of the first flat layer is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
      Regarding claim 3, WANG and KANG disclose the features of the claimed invention as discussed above, but does not disclose wherein the viscosity of the second flat layer is greater than 4 centipoise (cP).
      SASAKI, however, discloses the viscosity of the second organic insulating layer (164) may be may be 10 mPas (equal 10cP) or greater and less than 50 mPas (equal 50 cP) (e.g. Fig. 2 and para [0062]).
     The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the viscosity of the second flat layer is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the 
        Regarding claims 10-12, WANG, and KANG discloses the features of the claimed invention as discussed above, but does not disclose the flat layer is made by acrylic material or/and the second flat layer is made by polyimide material.
        SASAKI, however, discloses the first organic insulating layer 166 is formed of an organic insulating material such as acrylic-based resin, epoxy-based resin, polyimide resin or the like (para [0031]) and the second organic insulating layer 164 is formed of an organic insulating material such as acrylic resin, epoxy resin, polyimide resin or the like (para [0030]).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the material organic layer teaching of SASAKI with WANG and KANG because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the quality of the OLED display panel. MPEP 2144.06.
10.    Claims 4-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over WANG and KANG in view of CHAI et al., hereafter “CHAI” (U.S. Publication No. 2016/01291750 A1).
       Regarding claims 4-6, WANG, and KANG discloses the features of the claimed invention as discussed above, but does not disclose the thickness of the flat layer is in a range from 1 to 6 µm.


     The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the thickness of the flat layer is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
       Regarding claims 7-9, WANG, and KANG discloses the features of the claimed invention as discussed above, but does not disclose the thickness of the first flat layer or/and the second flat layer is in a range from 0.5 to 3 µm.
       CHAI, however, disclose the thickness of the first flat layer or/and the second flat layer (the first flat layer (206a) or/and the second flat layer ranging from 0.5 µm to 0.6 µm (para [0076]) in CHAI while the applicant claimed wherein a thickness of the flat layer is in a range from 0.5 to 3 µm.
     The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the thickness of the first flat layer or/and the second flat layer is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
11.    Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over WANG and KANG in view of Kang (U.S. Publication No. 2015/0028292 A1).
Regarding claims 16-17, WANG and KANG discloses the features of the claimed invention as discussed above, but does not disclose wherein the OLED light emitting layer is formed by an inkjet printing process.
       Kang, however, discloses the OLED light emitting layer (132) is formed by an inkjet printing process (e.g. Fig. 2F and para 0026]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of  WANG, and KANG to provide the OLED light emitting layer is formed by an inkjet printing process as taught by Kang for a purpose of improving the quality of the OLED display panel.
12.    Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over WANG and KANG in view of INOUE et al., hereafter “INOUE” (U.S. Publication No. 2018/0097195 A1).
     Regarding claims 18-19, WANG and KANG  discloses the features of the claimed invention as discussed above, but does not disclose wherein the TFT array substrate comprises a base substrate and a TFT layer, and the 1TFT layer is formed on the base substrate.
      INOUE, however, discloses wherein the TFT array substrate (2) comprises a base substrate (7) and a TFT layer (8), and the 1TFT layer (8) is formed on the base substrate (7) (e.g. Fig. 3 and para 0046]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of  WANG and KANG to provide wherein the TFT array substrate comprises a base substrate and a TFT 
                                                          Conclusion
13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892